Title: To Alexander Hamilton from David Strong, 12 July 1799
From: Strong, David
To: Hamilton, Alexander


          
            Sir
            D’Etroit 12th. July 1799—
          
          I was honor’d with your favor of the 22d. May last and shall conform so far as may be within my power to every part thereof
          As may regard a reduction or diminution of the post of Michilimackinac, I must beg leave to refer you to General Wilkinson for the propriety of such a measure, but would rather deem the withdrawing a detachment of Men from Fort Washington, where their services are entirely unessential at present as a much better step for I am apprehensive that their discipline receives no increment either in police or uniformity under the present regulation however Sir, should the Menaces of the Indians discover any absolutely hostile intentions, I shall pursue such measures for opposition as my best judgment and discretion may direct.
          Governor St. Clair has not yet arrived but —— much solicitude to see him, that some definitive arrangement be Concerted for the Government of the Indians.
          I am with every Consideration of Respect Your very Obedt. Servt.
          
            D. Strong Lt Colo.
            Comdt. 2d. Rgt.
            Commdg
          
          General Hamilton
        